UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-4684



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BENJAMIN LLOYD PHILLIPS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-97-15-K)


Submitted:   June 30, 1999                 Decided:   August 11, 1999


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James R. Fox, JORY & SMITH, Elkins, West Virginia, for Appellant.
David E. Godwin, United States Attorney, Sherry L. Muncy, Assistant
United States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Benjamin Lloyd Phillips appeals his conviction for possessing

an unregistered firearm in violation of 26 U.S.C. § 5861(d) (1994),

and for being a convicted felon in possession of a firearm in vio-

lation of 18 U.S.C. § 922(g) (1994).   On appeal, Phillips contests

the district court’s resolution of two evidentiary issues adverse

to him.   Phillips contends that the district court erred in ad-

mitting evidence of his prior possession of two sawed-off shotguns

under Fed. R. Evid. 404(b).     Phillips also assigns error to the

district court’s ruling precluding him from introducing evidence of

the investigating officer’s discovery of a second sawed-off shotgun

while attempting to locate Phillips in a nearby residence.       See

Fed. R. Evid. 401.   Because we find that the district court did not

abuse its discretion with respect to either ruling, we conclude

that Phillips’ appeal is without merit.       See United States v.

Powers, 59 F.3d 1460, 1464 (4th Cir. 1995); United States v.

Morison, 844 F.2d 1057, 1078 (4th Cir. 1988)

     Accordingly, we affirm Phillips’ conviction and sentence.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED